Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
2. The abstract of the disclosure is objected to because it contains legal 
term "comprising". Correction is required. See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 4 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(i)	In claim 4 line 1, “the semi closed-loop transmission” lack antecedent basis.
(ii)	In claim 11 line 1, “the semi closed-loop transmission” lack antecedent basis.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



6.	Claims 1,2,5,6,8,8,12 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Seo Hanbyul et al (US 2015124732)(see IDS).
With regards to claim 1, Seo Hanbyul et al discloses  in fig. 10, a method by a terminal in a wireless communication system ([0044], a user equipment (UE) may be a fixed or mobile device. Examples of the UE include various devices that transmit and receive user data and/or various kinds of control information to and from a base station (BS). The UE may be referred to as a terminal equipment (TE), a mobile station (MS), a mobile terminal (MT), a user terminal (UT), a subscriber station (SS), a wireless device, a personal digital assistant (PDA), a wireless modem, a handheld device, etc., [0102], a wireless communication system), comprising:
 receiving a reference signal ([0010], a method for receiving downlink data by a user equipment, comprising receiving information about one or more channel state information reference signal (CSI-RS) configurations; receiving the downlink data on a physical downlink shared channel (PDSCH)); 
generating channel state information by cyclically applying a precoding matrix for each resource element; and transmitting the channel state information to a base station ( see [0086] Channel state information (CSI): CSI is feedback information for a DL channel. MIMO-related feedback information includes a rank indicator (RI) and a precoding matrix indicator (PMI).  
See [0197], a UE calculates an RI and/or a CQI on the assumption that an eNB cyclically applies a precoder per RE, and transmits the calculated RI and/or CQI to the eNB).

With regards to claim 2, Seo Hanbyul et al discloses the method of claim 1, further comprising: receiving data from the base station; and
demodulating the data by using a demodulation reference signal mapped for each resource element, wherein the demodulating includes demodulating the data based on port mapping information received from the base station (see paragraphs [0147],    [0157], and [0194, UE-RSs are transmitted on UE-RS REs corresponding to each of UE-RS ports, a PDSCH is demodulated or decoded using the UE-RSs, and in order to estimate a PDSCH using UE-RS(s), a UE should be aware of the number of UE-RS ports participating in transmission of the UE-RS(s)).

With regards to claim 5, Seo Hanbyul et al discloses a method by a base station in a wireless communication system (see [0012], a method for transmitting downlink data by a base station, comprising transmitting information about one or more channel state information reference signal (CSI-RS) configurations), comprising:
transmitting a reference signal to a terminal; and
receiving channel state information generated by cyclically applying a precoding matrix for each resource element from the terminal (Claim recites similar limitations as in claim 1 above, see similar rejection as in claim 1 above).

With regards to claim 6, Seo Hanbyul et al discloses the method of claim 5, further comprising: transmitting data by cyclically applying the precoding matrix for each resource element, wherein the data is demodulated by using a demodulation reference signal mapped for each resource element (see [0157], UE-RSs are transmitted on UE-RS REs corresponding to each of UE-RS ports, and a PDSCH is demodulated or decoded using the UE-RSs. In [0194], FIG. 10. The eNB processor may set the number of UE-RS ports according to any one of Methods A-1 to A-4 of the present invention. For example, the eNB processor may set the number of UE-RS ports based on the number of CSI-RS ports for at least one of CSI-RS configuration(s) configured for the UE. The eNB processor may control the eNB RF unit to transmit UE-RSs on UE-RS REs corresponding to each of UE-RS ports.

With regards to claim 8, Seo Hanbyul et al discloses a terminal in a wireless communication system (see [00044], a user equipment (UE) may be a fixed or mobile device. Examples of the UE include various devices that transmit and receive user data and/or various kinds of control information to and from a base station (BS). The UE may be referred to as a terminal equipment (TE), a mobile station (MS), a mobile terminal (MT), a user terminal (UT), comprising:
a transceiver transmitting/receiving a signal (see fig. 10, transmitting device 10, receiving device 20, [0044], a base transceiver system (BTS)); and
a controller configured to ([0011], a processor configured to control the RF unit, wherein the processor is configured to control the RF unit to receive information about one or more channel state information reference signal (CSI-RS) configurations; is configured to control the RF unit to receive the downlink data on a physical downlink shared channel (PDSCH); and is configured to decode the downlink data using a user equipment specific reference signal (UE-RS) received on a physical resource block (PRB) to which the PDSCH is mapped, and wherein the processor is configured to decode the downlink data by assuming the number of antenna ports for the UE-RS (hereinafter, the number of UE-RS ports) based on the number of antenna ports of at least one of the one or more CSI-RS configurations (hereinafter, the number of CSI-RS ports)): 
receive a reference signal,
generate channel state information by cyclically applying a precoding matrix for each resource element, and transmit the channel state information to a base station (claim 8 has similar limitations recited as claim 1 above. Claim is rejected similarly as claim 1 above).

With regards to claim 9, Seo Hanbyul et al discloses the terminal of claim 8, wherein the controller is configured to receive data from the base station and demodulates the data by using a demodulation reference signal mapped for each resource element, and
the data is demodulated based on port mapping information received from the base
station.(see paragraphs [0147],    [0157], and [0194, UE-RSs are transmitted on UE-RS REs corresponding to each of UE-RS ports, a PDSCH is demodulated or decoded using the UE-RSs, and in order to estimate a PDSCH using UE-RS(s), a UE should be aware of the number of UE-RS ports participating in transmission of the UE-RS(s)).

With regards to claim 12, Seo Hanbyul et al discloses a base station in a wireless communication system, comprising: a transceiver transmitting/receiving a signal; and a controller configured to: transmit a reference signal to a terminal and receive channel state information generated by cyclically applying a precoding matrix for each resource element from the terminal (Claim 12 has similar limitations recited as claim 8 above. Claim is rejected similarly as claim 8 above).

With regards to claim 13, Seo Hanbyul et al discloses the base station of claim 12, wherein the controller is configured to transmit data by cyclically applying the precoding matrix for each resource element, and the data is demodulated by using a demodulation Claim 13 has similar limitations recited as claim 6 above. Claim is rejected similarly as claim 6 above)

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 3 , 10 and 14  are rejected under 35 U.S.C. 103 as being unpatentable over Seo Hanbyul et al (US 2015124732)(see IDS)  in view of Ling Funyun (Ep1786118)(see IDs)
With regards to claims 3 and 10, Seo Hanbyul et al discloses the method of claim 1, the channel state information by cyclically applying the precoding matrix for each resource element ( see [0197], a UE calculates an RI and/or a CQI on the assumption that an eNB cyclically applies a precoder per RE, and transmits the calculated RI and/or CQI to the eNB ); and 
Seo Hanbyul et al  discloses all of the subject matter disclosed above except for wherein generating of the channel state information further comprises generating, when semi closed-loop transmission configured to report only some channel state information is configured through higher layer signaling.
However, Ling Funyun discloses in [0101], the characteristics of transmission channels are determined, and partial CSI are reported back to the transmission system 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Seo Hanbyul et al as taught by Ling Funyun and include wherein generating of the channel state information further comprises generating, when semi closed-loop transmission configured to report only some channel state information is configured through higher layer signaling.

Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention

To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2) a finding that there was reasonable expectation of success; and
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Seo Hanbyul et al  as taught by Ling Funyun and include  wherein generating of the channel state information further comprises generating, when semi closed-loop transmission configured to report only some channel state information is configured through higher layer signaling with a reasonable expectation of success, thus improved method and apparatus for utilizing full or partial channel state information to provide improved performance for a wireless communication system (see Ling Funyun , paragraph [0001]).
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

With regards to claim 14, the combination of Seo Hanbyul et al as taught by Ling Funyun discloses the base station of claim 12, wherein the channel state information is generated by cyclically applying the precoding matrix for each resource element when semi closed-loop transmission configured to report only some channel state information is configured through higher layer signaling( see paragraph [0197, a UE calculates an RI and/or a CQI on the assumption that an eNB cyclically applies a precoder per RE, and transmits the calculated RI and/or CQI to the eNB); and  (see Ling Funyun , [0101], the characteristics of transmission channels are determined, and partial CSI are reported back to the transmission system).

9.	Claims 4, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Seo Hanbyul et al (US 2015124732)(see IDS)  in view of Kang et al (Wo 2015016489) (see IDs)
With regards to claims 4, 11 and 15, Seo Hanbyul et al discloses all of the subject matter discussed above except for the method of claim 2, wherein the semi closed-loop transmission is supported with respect to a rank smaller than a rank usable by the terminal 
However, Kang et al discloses in paragraphs [13],  [151], and [152]) , in a closed loop MIMO system, PMI feedback is performed for the entire antenna array, but this causes performance deterioration, and thus a UE reports channel state information for beamforming by using a partial antenna array.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Seo Hanbyul et al as taught by Kang et al and include wherein the semi closed-loop transmission is supported with respect to a rank smaller than a rank usable by the terminal.

Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention


(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2) a finding that there was reasonable expectation of success; and
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Seo Hanbyul et al  as taught by Kang et al and include wherein the semi closed-loop transmission is supported with respect to a rank smaller than a rank usable by the terminal with a reasonable expectation of success, thus the communication system can be increased and performance of the communication system can be improved (see Kang et al , paragraph [13]).
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

10.	Claim 7  is rejected under 35 U.S.C. 103 as being unpatentable over Seo Hanbyul et al (US 2015124732)(see IDS)  in view of Ling Funyun (Ep1786118)(see IDs)  and further in view of Kang et al (Wo 2015016489) (see IDs).
claim 7, Seo Hanbyul et al discloses the method of claim 1, wherein the channel state information is generated by cyclically applying the precoding matrix for each resource element (see [0197], a UE calculates an RI and/or a CQI on the assumption that an eNB cyclically applies a precoder per RE, and transmits the calculated RI and/or CQI to the eNB).
 when semi closed-loop transmission configured to report only some channel state information is configured through higher layer signaling (see Ling Funyun , [0101], the characteristics of transmission channels are determined, and partial CSI are reported back to the transmission system ) and,
The combination of Seo Hanbyul et al and Ling Funyun are not explicit about the semi closed-loop transmission is supported with respect to a rank smaller than a rank usable by the terminal.
However, Kang et al discloses in paragraphs [13],  [151], and [152]) , in a closed loop MIMO system, PMI feedback is performed for the entire antenna array, but this causes performance deterioration, and thus a UE reports channel state information for beamforming by using a partial antenna array.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Seo Hanbyul et al and Ling Funyun as taught by Kang et al and include wherein the semi closed-loop transmission is supported with respect to a rank smaller than a rank usable by the terminal.

Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention

To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2) a finding that there was reasonable expectation of success; and
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Seo Hanbyul et al  and Ling Funyun as taught by Kang et al and include wherein the semi closed-loop transmission is supported with respect to a rank smaller than a rank usable by the terminal with a reasonable expectation of success, thus the communication system can be increased and performance of the communication system can be improved (see Kang et al , paragraph [13]).
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ma et al (US 20110007685) discloses in [0043] the PCSRS corresponding to different precoding matrices can be transmitted cyclically according to a predefined pattern in time and frequency. The PCSRS may be carried by a particular LTE-A physical resource block (PRB), for example, and information regarding the location of the PRB as well as the cyclic pattern of the PCSRS may be broadcasted to all UEs.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        April 8, 2021